DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 112	3
A. Claims 8 and 9 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.	3
III. Claim Rejections - 35 USC § 103	4
A. Claims 1, 10, and 12-15  are rejected under 35 U.S.C. 103 as being unpatentable over US 9,442,377 (“Ongayi”).	5
B. Claims 1, 4-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0316849 (“Kanno”) in view of Ongayi.	11
IV. Response to Arguments	23
Conclusion	23


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
A. Claims 8 and 9 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
With regard to the transitional phrase, “consisting of”, MPEP 2111.03(II) states,
The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("consisting of" defined as "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith"). But see Norian Corp. v. Stryker Corp., 363 F.3d 1321, 1331-32, 70 USPQ2d 1508, 1516 (Fed. Cir. 2004) (holding that a bone repair kit "consisting of" claimed chemicals was infringed by a bone repair kit including a spatula in addition to the claimed chemicals because the presence of the spatula was unrelated to the claimed invention).  A claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step. 
(Emphasis added)
Independent claim 1, as currently amended, uses the transitional phrase, “consisting of”, to limit the composition the polysiloxane polymer to the components of formula (I), “the composition consisting of: …” Therefore, the entire composition is limited to only the composition as delineated in claim 1.  
Pursuant to MPEP 2111.03(II), a dependent claim directed to the composition of the polysiloxane may only further limit the elements already recited in claim 1 in order to be further limiting of the breadth of the polysiloxane composition already recited.  By contrast, each of dependent claims 8 and 9 adds additional elements to the composition.  Therefore, dependent claims 8 and 9 are of improper dependent form. 
In this regard, each of claims 8 and 9 include the language “the composition further comprising” which is at odds with the closed-ended language, “consisting of”, in claim 1.  It is noted, however, that each of the “photoacid generator” recited in claim 8 and the “metal oxide” recited in claim 9 are listed as optional components in the composition of claim 1.  As such, the failure to further limit claim 1 arises from the language “further comprising”.  The following wording for claims 8 and 9 is suggested as one possibility.
8. The method according to claim 1, wherein the composition includes the photoacid generator.
9. (Previously Presented) The method according to claim 1, wherein the composition includes the metal oxide.
For the purposes of examination with respect to the prior art, it must be presumed that the composition is not limited, despite the current wording of the claim because claims 4-9. 

III. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 1, 10, and 12-15  are rejected under 35 U.S.C. 103 as being unpatentable over US 9,442,377 (“Ongayi”).
With regard to claim 1, Ongayi discloses,
1. (Currently Amended) A method for producing a resist underlayer film [col. 2, lines 4-32; paragraph bridging cols. 12-13], the method comprising 
[1] applying a composition for forming a silicon-containing resist underlayer film  [col. 2, lines 8-28] onto a semiconductor substrate [col. 13, lines 25-60 and actual examples using spin coating onto “silicon wafers” at col. 20, lines 1-36], the composition consisting of: 
[2a] a polysiloxane [e.g. any of the example Polymers 1 through 13 shown in cols. 16-25 reads on the polysiloxane having the composition explained in feature [2b], below; see additional discussion below], 
[2b] the polysiloxane comprising a polysiloxane having a unit structure including a carbonyl group-containing functional group and being a hydrolysis condensate of a hydrolyzable silane containing a silane of the following Formula (1):
R1aR2bSi(R3)4-(a+b)   Formula (1)
wherein R1 is an organic group of the following Formula (1-1), (1-2), (1-3), (1-4), (1- 5), or (1-6): 

    PNG
    media_image1.png
    425
    717
    media_image1.png
    Greyscale

wherein T1 and T4 are each an alkylene group or a cyclic alkylene group; 
T2 is an alkyl group; 
T3 is a cyclic alkylene group; 
n is an integer of 1 or 2; 
T11, T15, and T18 are each an alkylene group, a cyclic alkylene group, an alkenylene group, an arylene group, a sulfur atom, an oxygen atom, an oxycarbonyl group, an amide group, a secondary amino group, or any combination of these; 
T12, T13, T14, T16, T17, T19, and T20 are each a hydrogen atom or an alkyl group; 
T21 is an alkylene group; and 
* is a site of bonding to the silicon atom directly or via a linking group and is bonded to the silicon atom via an Si-C bond; 
R2 is an alkyl group, an aryl group, a halogenated alkyl group, a halogenated aryl group, an alkenyl group, or an organic group having an epoxy group, an acryloyl group, a methacryloyl group, a mercapto group, an amino group, or a cyano group, and is bonded to the silicon atom via an Si-C bond; 
R3 is an alkoxy group, an acyloxy group, or a halogen atom; and 
a is an integer of 1, b is an integer of 0 or 1, and a + b is an integer of 1 or 2; 
[3] a solvent [col. 2, lines 24-26; col. 10, lines 20-40]; and 
[4] optionally one or more of the hydrolyzable silane, a partial hydrolysis product of the hydrolyzable silane, a curing catalyst, a stabilizer selected from the group consisting of an organic acid, water, an alcohol and combinations thereof, an organic polymer, a photoacid generator, a metal oxide, a surfactant, a rheology controlling agent and an adhesion aid[see discussion below]; and
[5] baking the composition to form the silicon-containing resist underlayer film [col. 13, line 61 to col. 14, line 38 and col. 21, lines 20-22],
[6] wherein the silicon-containing resist underlayer film is subsequently used as a mask layer in a step of removing the mask layer with a hydrogen peroxide-containing chemical after transfer of a pattern to an underlayer by a lithography process [col. 14, lines 39 to col. 15, line 38].  

With regard to feature [2b] of claim 1, as explained above, any of the actually-produced Polymers 1 through 13 are polysiloxanes produced from a hydrolyzable silane having an R1 group with formula T-3, which is a dihydrofuran-2,5-dionylalkyl group.  Polymers 2 and 3 are reproduced below:

    PNG
    media_image2.png
    314
    456
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    271
    455
    media_image3.png
    Greyscale

The right most monomer includes the R1 group with formula T-3, which is a dihydrofuran-2,5-dionylpropyl group produced by hydrolysis of dihydrofuran-2,5-dionylpropyl triethyoxysilane (col. 16, lines 55-64).  Therefore, claimed “R3” is the alkoxy group “ethoxy”, , “a” is 1, “b” is 0, and “T4” in formula T-3 is the alkylene “propyl”.

With regard to feature [4] of claim 1, Polymers 2 and 3, above, are mixed in the composition for forming the polysiloxane underlayer called “Sample B” (col. 20, lines 1-30, especially Table 1).  The composition therefore contains the optional features recited in feature [4], including two of the hydrolyzable silane, a “cure catalyst”, a “surfactant” (i.e. the “coating enhancer” in Table 1, as explained at col. 11, lines 60-65), and a stabilizer. 
With regard to the stabilizer, while the Sample B contains a mineral acid as the stabilizer, Ongayi discloses that organic acids are other suitable stabilizers (col. 10, lines 41-52).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an organic acid instead of the mineral acid because Ongayi explains that organic acids are equally suitable stabilizers (id.).  As such, the selection of an organic acid versus a mineral acid is a matter of obvious material choice.  (See MPEP 2144.07.)
In the alternative, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the composition with any one of Polymers 1 through 13 and just a solvent because Ongayi states that the composition for forming the polysiloxane underlayer only requires the polymer and a solvent (Ongayi: col. 2, lines 24-26).

With regard to features [5] and [6] of claim 1, with regard to the testing of Sample B as a polysiloxane resist underlayer, Ongayi states,
Films (approximately 400 Å) of each of Samples A and B and Comparative Sample 1 were spin-coated (1500 rpm) on 200 mm silicon wafers and cured at 240° C. for 60 seconds [i.e. baked] to form a siloxane underlayer.  The underlayer films were then subjected to a blanket oxygen etch to mimic carbon underlayer open etch.  The siloxane underlayers were then contacted with a wet etch solution containing concentrated sulfuric acid (96%) and hydrogen peroxide (30%) at a temperature of 152-158° C. for 3 min.  The thickness of the siloxane underlayer after contact with the wet etching solution is compared with the thickness of the same film after the blanket oxygen etch and the percentage of siloxane underlayer remaining after contact with the wet etching solution is reported in Table 4.  These data clearly show that the siloxane underlayers of the invention are almost completely removed by a wet stripping process using sulfuric acid and hydrogen peroxide.
(Ongayi: col. 21, lines 20-45; emphasis added)
This is all of the features of claim 1.

With regard to claim 10, Ongayi further discloses,
10. (Previously Presented) The method according to claim 1, wherein the hydrogen peroxide-containing chemical is an aqueous solution containing ammonia and hydrogen peroxide, an aqueous solution containing hydrochloric acid and hydrogen peroxide, an aqueous solution containing sulfuric acid and hydrogen peroxide, or an aqueous solution containing hydrofluoric acid and hydrogen peroxide [id. and col. 15, lines 11-38].

Claim 12 includes the same features [1]-[5] of claim 1, which have been addressed above, as well as the following features that are also disclosed in Ongayi, as follows:
12. (Currently Amended) A method for producing a semiconductor device [col. 12, line 63 to col. 13, lines 25-60], the method comprising the steps of:
[1]-[5] … same as [1]-[5] in claim 1, above
[6] applying a resist composition onto the resist underlayer film to thereby form a resist film [col. 13, lines 1-2; col. 14, lines 39-61]; 
[7] exposing the resist film to light [col. 13, lines 2-3; col. 14, lines 61-63, noting that “actinic radiation” is ultraviolet light]; 
[8] developing the resist film after the light exposure to thereby form a resist pattern [col. 13. lines 4-5; col. 14, lines 63-65]; 
[9] etching the resist underlayer film with the resist pattern [col. 13, lines 5-6; col. 14, line 65 to col. 15, lines 1]; 
[10] processing the semiconductor substrate with the patterned resist and resist underlayer film [col. 13, lines 5-6; col. 14, line 65 to col. 15, lines 2-5]; and 
[11] removing a mask layer with a hydrogen peroxide-containing chemical [col. 13, lines 6-7 and col. 15, lines 6-38].
This is all of the features of claim 12.
With regard to claims 14 and 15 Ongayi further discloses,
14. (Previously Presented) The method for producing a semiconductor device according to claim 12, wherein the substrate is processed by etching or ion implantation [col. 15, lines 2-5].  
15. (Previously Presented) The method for producing a semiconductor device according to claim 12, wherein the mask layer is an organic underlayer film including the resist or the resist underlayer film [col. 14, lines 48-55; col. 15, lines 2-10].

Claim 13 is a combination of the features of claims 12 and 15,  In other words, claim 13 requires the deposition of a organic underlayer film on the semiconductor substrate before forming the polysiloxane resist underlayer, as well as etching the organic underlayer, which is disclosed in Ongayi at least at col. 14, lines 48-55; col. 15, lines 2-10 (supra).  As such, all of the features of claim 13 have been addressed above. 

B. Claims 1, 4-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0316849 (“Kanno”) in view of Ongayi.
Kanno shares a common assignee and two common inventors to the Instant Application but has a publication date (15 November 2015) that predates the earliest effective filing date of the instant application (03/31/2017) by more than one year; therefore, there are no exceptions under 35 USC 102(b)(1) to overcome Kanno.
With regard to claim 1, Kanno discloses,
1. (Currently Amended) A method for producing a resist underlayer film, the method comprising 
[1] applying a composition for forming a silicon-containing resist underlayer film [Title, Abstract] onto a semiconductor substrate [¶¶ 21, 22, 150], the composition consisting of:
[2a] a polysiloxane [¶ 12: Formula (1)],
[2b] the polysiloxane comprising a polysiloxane having a unit structure including a carbonyl group-containing functional group and being a hydrolysis condensate of a hydrolyzable silane [Abstract] containing a silane of the following Formula (1)::
R1aR2bSi(R3)4-(a+b)   Formula (1)
wherein R1 is an organic group of the following Formula (1-1), (1-2), (1-3), (1-4), (1- 5), or (1-6): 

    PNG
    media_image1.png
    425
    717
    media_image1.png
    Greyscale

wherein T1 and T4 are each an alkylene group or a cyclic alkylene group; 
T2 is an alkyl group; 
T3 is a cyclic alkylene group; 
n is an integer of 1 or 2; 
T11, T15, and T18 are each an alkylene group, a cyclic alkylene group, an alkenylene group, an arylene group, a sulfur atom, an oxygen atom, an oxycarbonyl group, an amide group, a secondary amino group, or any combination of these; 
T12, T13, T14, T16, T17, T19, and T20 are each a hydrogen atom or an alkyl group; 
T21 is an alkylene group; and 
* is a site of bonding to the silicon atom directly or via a linking group and is bonded to the silicon atom via an Si-C bond; 
R2 is an alkyl group, an aryl group, a halogenated alkyl group, a halogenated aryl group, an alkenyl group, or an organic group having an epoxy group, an acryloyl group, a methacryloyl group, a mercapto group, an amino group, or a cyano group, and is bonded to the silicon atom via an Si-C bond; 
R3 is an alkoxy group, an acyloxy group, or a halogen atom; and 
a is an integer of 1, b is an integer of 0 or 1, and a + b is an integer of 1 or 2, 
[See Kanno: ¶ 12: Formulas (1-1), (1-2), (1-3); ¶¶ 28-37, 60-62]; and
[3] a solvent [¶¶ 30-31, 86-87]; and 
[4] optionally one or more of the hydrolyzable silane, a partial hydrolysis product of the hydrolyzable silane, a curing catalyst, a stabilizer selected from the group consisting of an organic acid, water, an alcohol and combinations thereof, an organic polymer, a photoacid generator, a metal oxide, a surfactant, a rheology controlling agent and an adhesion aid [¶ 30]; and
[5] baking the composition to form the silicon-containing resist underlayer film [¶¶ 20-22, 150],
[6] wherein the silicon-containing resist underlayer film is subsequently used as a mask layer in a step of … transfer of a pattern to an underlayer by a lithography process [abstract; ¶¶ 21, 22, 161, 163].  
This is all of the features of claim 1 disclosed in Kanno.

With regard to feature [4] of claim 1 and claim 10,
[4] wherein the silicon-containing resist underlayer film is subsequently used as a mask layer in a step of removing the mask layer with a hydrogen peroxide-containing chemical after transfer of a pattern to an underlayer by a lithography process.
10. (Previously Presented) The method according to claim 1, wherein the hydrogen peroxide-containing chemical is an aqueous solution containing ammonia and hydrogen peroxide, an aqueous solution containing hydrochloric acid and hydrogen peroxide, an aqueous solution containing sulfuric acid and hydrogen peroxide, or an aqueous solution containing hydrofluoric acid and hydrogen peroxide.
Kanno discloses the use of the resist underlayer as a mask for pattern transfer by a lithography process (supra), but does not discuss that, after the silicon-containing resist underlayer film is used to transfer a pattern to an underlayer, it is “used as a mask layer in a step of removing the mask layer with a hydrogen peroxide-containing chemical”.
As explained above, Ongayi teaches that aqueous hydrogen peroxide-based solutions, including a mixture of sulfuric acid and hydrogen peroxide or a mixture of ammonia and hydrogen peroxide, are “conventional” for wet stripping of polysiloxane underlayers and particularly the polysiloxane underlayers disclosed therein (Ongayi: col. 15, lines 11-38).  In addition, Ongayi shows that the presence of the dihydrofuran-2,5-dionylpropyl group (i.e. formula 1-3 in instant claim 1) in the polysiloxane, versus its absence, as in Comparative Polymer 1 (Ongayi: bottom of col. 19) at least partially results in the improved solubility in the conventional hydrogen peroxide-based wet stripping solution.  In this regard, Ongayi provides results for hydrogen peroxide plus sulfuric acid wet stripping of each of Samples A and B (including the dihydrofuran-2,5-dionylpropyl group), as well as Comparative Sample 1 (excluding the dihydrofuran-2,5-dionylpropyl group) (Comparative Sample 1 produced from Comparative Polymer 1; col. 20, lines 1-30, especially Table 1).  The results, shown in Table 4 (col. 21, lines 18-36), show that each of Samples A and B are mostly removed by the hydrogen peroxide plus sulfuric acid wet stripper while the Comparative Sample 1 is either not removed or only slightly removed.  
Based on the foregoing teachings in Ongayi, one having ordinary skill in the art would recognize that a polysiloxane underly including at least a dihydrofuran-2,5-dionylpropyl group would be removable using conventional hydrogen peroxide-based stripping solutions. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use “conventional” hydrogen peroxide-based wet strippers as explained in Ongayi in a wet stripping process to remove the mask including said resist underlayer film in Kanno because Ongayi teaches that it is known to remove a mask made from polysiloxane resist underlayer compositions using conventional hydrogen peroxide-based wet strippers.  As such, the removal solution amounts to obvious material choice.  (See MPEP 2144.07.)  The benefit would be to clean the mask residue from the substrate after its use with milder conditions, i.e. wet stripping, that typically needed for conventional polysiloxane materials, e.g. plasma, as explained in Ongayi (Ongayi: col. 123-46).
As to capacity of the resist underlayer composition in Kanno to be removed “with a hydrogen peroxide-containing chemical”, although Kanno is silent to this, inasmuch as the composition for forming the silicon-containing resist underlayer film disclosed in Kanno (supra) is the same as claimed, it is held, absent evidence to the contrary that the Kanno resist underlayer composition is removable “with a hydrogen peroxide-containing chemical” at least based on the evidence in Ongayi.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).)
This is all of the features of claims 1 and 10.

With regard to claims 4-6, Kanno further discloses
4. (Previously Presented) The method according to claim 1 wherein the polysiloxane further has a unit structure including an amide group-containing organic group [¶ 12, formula (2-1); ¶ 63, formula (2-2-1)].
5. (Previously Presented) The method according to claim 4, wherein the amide group is a sulfonamide group or a diallyl isocyanurate group [¶ 63, formula (2-2-1)].  
6. (Currently Amended) The method according to claim 1, wherein the hydrolyzable silane contains the silane of Formula (1) and an additional silane of the following Formula (2):
R4aR5bSi(R6)4-(a+b)   Formula (2)
wherein R4 is an organic group of the following Formula (2-1) or (2-2):

    PNG
    media_image4.png
    220
    400
    media_image4.png
    Greyscale

and is bonded to the silicon atom via an Si-C bond; 
R5 is an alkyl group, an aryl group, a halogenated alkyl group, a halogenated aryl group, an alkenyl group, or an organic group having an epoxy group, an acryloyl group, a methacryloyl group, a mercapto group, an amino group, or a cyano group, and is bonded to the silicon atom via an Si-C bond; 
R6 is an alkoxy group, an acyloxy group, or a halogen atom; 
a is an integer of 1, b is an integer of 0 or 1, and a + b is an integer of 1 or 2; and 
* is a site of bonding to the silicon atom directly or via a linking group.
The silicon-containing resist underlayer composition disclosed in Kanno further includes the hydrolyzable silane formula (2), i.e. R4aR5bSi(R6)4-(a+b) which is the same as claimed formula (2) (Kanno: ¶ 12).  Claimed formula (2-1) is the same as formula (2-1) in Kanno (id.), i.e. an amide.  The co-hydrolysis of formulas (1) and (2) results in, in one example, structural units including the diallyl isocyanurate group shown as formula (2-2-1) in paragraph [0063].  

With regard to claim 7, Kanno further discloses,
7. (Currently Amended) The method according to claim 1, wherein the hydrolyzable silane contains the silane of Formula (1), an additional silane of the following Formula (2):
R4aR5bSi(R6)4-(a+b)   Formula (2)
wherein R4 is an organic group of the following Formula (2-1) or (2-2):

    PNG
    media_image4.png
    220
    400
    media_image4.png
    Greyscale

and is bonded to the silicon atom via an Si-C bond; 
R5 is an alkyl group, an aryl group, a halogenated alkyl group, a halogenated aryl group, an alkenyl group, or an organic group having an epoxy group, an acryloyl group, a methacryloyl group, a mercapto group, an amino group, or a cyano group, and is bonded to the silicon atom via an Si-C bond; 
R6 is an alkoxy group, an acyloxy group, or a halogen atom; 
a is an integer of 1, b is an integer of 0 or 1, and a + b is an integer of 1 or 2; and 
* is a site of bonding to the silicon atom directly or via a linking group [see discussion under claim 6 for Formula (2)], and 
[3] a further additional silane, and the further additional silane being at least one silane selected from the group consisting of a silane of the following Formula (3):
R7aSi(R8)4-a   Formula (3)
wherein R7 is an alkyl group, an aryl group, a halogenated alkyl group, a halogenated aryl group, an alkenyl group, or an organic group having an epoxy group, an acryloyl group, a methacryloyl group, a mercapto group, or a cyano group, and is bonded to the silicon atom via an Si-C bond; R8 is an alkoxy group, an acyloxy group, or a halogen atom; and a is an integer of 0 to 3, and 
[4] a silane of the following Formula (4):
[R9cSi(R10)3-c]2Yb   Formula (4)
wherein R9 is an alkyl group and is bonded to the silicon atom via an Si-C bond; 
R10 is an alkoxy group, an acyloxy group, or a halogen group; 
Y is an alkylene group or an arylene group; 
b is an integer of 0 or 1; and 
c is an integer of 0 or 1.
Claimed formulas (3) and (4) are the same as formulas (3) and (4) disclosed in Kanno in paragraph [0016], which are indicated to be hydrolyzable along with each of formulas (1) and (2) (id.). 

With regard to claims 8, Kanno further discloses,
8. (Previously Presented) The method according to claim 1, wherein the composition further comprises a photoacid generator [¶ 116].

With regard to claim 9, Kanno further discloses,
9. (Previously Presented) The method according to claim 1, wherein the composition further comprises a metal oxide.  
Kanno inherently introduces metal oxide in the same manner as in the Instant Application, i.e. by the metal-alkoxide-containing catalyst (Kanno: ¶¶ 80-82; ¶¶ 83-84 of US 2020/0041906, which is the pre-grant publication of the Instant Application; emphasis added).  Otherwise, the Instant Application would fail the written description requirement under 35 USC 112(a) for claim 9, for failing to indicate how the metal oxide is introduced to the underlayer composition.  Thus, it is held, absent evidence to the contrary, that either of titanium oxide and zirconium oxide is inherently formed by the hydrolysis of the hydrolysis catalyst.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).)

With regard to claim 12, Kanno discloses,
12. (Currently Amended) A method for producing a semiconductor device, the method comprising the steps of: 
[1] applying a composition for forming a resist underlayer film onto a semiconductor substrate [¶¶ 21, 22, 150], the composition consisting of: 
[2a] a polysiloxane, 
[2b] the polysiloxane comprising a polysiloxane having a unit structure including a carbonyl group-containing functional group and being a hydrolysis condensate of a hydrolyzable silane containing a silane of the following Formula (1):
R1aR2bSi(R3)4-(a+b)   Formula (1)
wherein R1 is an organic group of the following Formula (1-1), (1-2), (1-3), (1-4), (1- 5), or (1-6): 

    PNG
    media_image1.png
    425
    717
    media_image1.png
    Greyscale

wherein T1 and T4 are each an alkylene group or a cyclic alkylene group; 
T2 is an alkyl group; 
T3 is a cyclic alkylene group; 
n is an integer of 1 or 2; 
T11, T15, and T18 are each an alkylene group, a cyclic alkylene group, an alkenylene group, an arylene group, a sulfur atom, an oxygen atom, an oxycarbonyl group, an amide group, a secondary amino group, or any combination of these; 
T12, T13, T14, T16, T17, T19, and T20 are each a hydrogen atom or an alkyl group; 
T21 is an alkylene group; and 
* is a site of bonding to the silicon atom directly or via a linking group and is bonded to the silicon atom via an Si-C bond; 
R2 is an alkyl group, an aryl group, a halogenated alkyl group, a halogenated aryl group, an alkenyl group, or an organic group having an epoxy group, an acryloyl group, a methacryloyl group, a mercapto group, an amino group, or a cyano group, and is bonded to the silicon atom via an Si-C bond; 
R3 is an alkoxy group, an acyloxy group, or a halogen atom; and 
a is an integer of 1, b is an integer of 0 or 1, and a + b is an integer of 1 or 2, 
[See Kanno: ¶ 12: Formulas (1-1), (1-2), (1-3); ¶¶ 28-37, 60-62],
[3] a solvent [¶¶ 30-31, 86-87]; and 
[4] optionally one or more of the hydrolyzable silane, a partial hydrolysis product of the hydrolyzable silane, a curing catalyst, a stabilizer selected from the group consisting of an organic acid, water, an alcohol and combinations thereof, an organic polymer, a photoacid generator, a metal oxide, a surfactant, a rheology controlling agent and an adhesion aid [¶ 30]; and
[5] following the applying, baking the composition, to thereby form a resist underlayer film [¶ 20-22, 150]; 
[6] applying a resist composition onto the resist underlayer film to thereby form a resist film [¶ 21];
[7] exposing the resist film to light [¶ 21];
[8] [4] developing the resist film after the light exposure to thereby form a resist pattern [¶ 21];  
[9] [5] etching the resist underlayer film with the resist pattern [¶ 21];
[10][6] processing the semiconductor substrate with the patterned resist and resist underlayer film [¶ 21]; and 
Kanno does not discuss whether or not the resist underlayer is removed using hydrogen peroxide and therefore does not teach the final step…
[11][7] removing a mask layer with a hydrogen peroxide-containing chemical without gas etching.  
As explained above, Ogihara teaches that it is known to remove the silicon-containing resist underlayer film 4 having at least some of the same compositions as those used in Kanno, using a hydrogen-peroxide-containing solution after having used said resist underlayer film 4 being used as a mask 4a, 4a' in a lithography process (supra). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a hydrogen-peroxide-containing solution in a wet stripping process, to remove the mask including said resist underlayer film in Kanno because Ogihara teaches that it is known to remove a mask made from at least some of the same silicon-containing resist underlayer compositions using a hydrogen peroxide-containing solution.  As such, the removal solution amounts to obvious material choice.  (See MPEP 2144.07.)  The benefit would be to clean the mask residue from the substrate after its use.
This is all of the features of claim 12.
With regard to claims 14 and 15, Kanno further discloses,
14. (Previously Presented) The method for producing a semiconductor device according to claim 12, wherein the substrate is processed by etching or ion implantation [Kanno: ¶¶ 24, 147].  
15. (Previously Presented) The method for producing a semiconductor device according to claim 12, wherein the mask layer is an organic underlayer film including the resist or the resist underlayer film [Kanno: ¶¶ 22, 24, 147].

With regard to claim 13, Kanno in view of Ongayi further teaches,
13. (Currently Amended) A method for producing a semiconductor device, the method comprising the steps of: 
[1] forming an organic underlayer film on a semiconductor substrate [Kanno: ¶¶ 22, 150]; 
[2] applying a composition for forming a resist underlayer film onto the organic underlayer film [Kanno: ¶¶ 21, 22, 150], the composition consisting of:
[3] a polysiloxane, the polysiloxane comprising a polysiloxane having a unit structure including a carbonyl group-containing functional group and being a hydrolysis condensate of a hydrolyzable silane containing a silane of the following Formula (1):
R1aR2bSi(R3)4-(a+b)   Formula (1)
wherein R1 is an organic group of the following Formula (1-1), (1-2), (1-3), (1-4), (1- 5), or (1-6): 

    PNG
    media_image1.png
    425
    717
    media_image1.png
    Greyscale

wherein T1 and T4 are each an alkylene group or a cyclic alkylene group; 
T2 is an alkyl group; 
T3 is a cyclic alkylene group; 
n is an integer of 1 or 2; 
T11, T15, and T18 are each an alkylene group, a cyclic alkylene group, an alkenylene group, an arylene group, a sulfur atom, an oxygen atom, an oxycarbonyl group, an amide group, a secondary amino group, or any combination of these; 
T12, T13, T14, T16, T17, T19, and T20 are each a hydrogen atom or an alkyl group; 
T21 is an alkylene group; and 
* is a site of bonding to the silicon atom directly or via a linking group and is bonded to the silicon atom via an Si-C bond; 
R2 is an alkyl group, an aryl group, a halogenated alkyl group, a halogenated aryl group, an alkenyl group, or an organic group having an epoxy group, an acryloyl group, a methacryloyl group, a mercapto group, an amino group, or a cyano group, and is bonded to the silicon atom via an Si-C bond; 
R3 is an alkoxy group, an acyloxy group, or a halogen atom; and 
a is an integer of 1, b is an integer of 0 or 1, and a + b is an integer of 1 or 2, 
[See Kanno: ¶ 12: Formulas (1-1), (1-2), (1-3); ¶¶ 28-37, 60-62],
[3] a solvent [¶¶ 30-31, 86-87]; and 
[4] optionally one or more of the hydrolyzable silane, a partial hydrolysis product of the hydrolyzable silane, a curing catalyst, a stabilizer selected from the group consisting of an organic acid, water, an alcohol and combinations thereof, an organic polymer, a photoacid generator, a metal oxide, a surfactant, a rheology controlling agent and an adhesion aid [¶ 30]; and
[5] following the applying, baking the composition, to thereby form a resist underlayer film [Kanno: ¶ 22]; 
[6] applying a resist composition onto the resist underlayer film to thereby form a resist film [Kanno: ¶ 22];
[7] exposing the resist film to light [Kanno: ¶ 22];
[8] developing the resist film after the light exposure to thereby form a resist pattern [Kanno: ¶ 22]; 
[9] etching the resist underlayer film with the resist pattern [Kanno: ¶ 22];
[10] etching the organic underlayer film with the patterned resist underlayer film [Kanno: ¶ 22]; 
[11] processing the semiconductor substrate with the patterned organic underlayer film [Kanno: ¶ 22]; and 
[12] removing a mask layer with a hydrogen peroxide-containing chemical [as taught in Ongayi, as explained under claims 1 and 12].  

IV. Response to Arguments
Applicant’s arguments filed 08/10/2022 have been fully considered but they are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814